JUDGMENT

EATON, Judge:
Upon consideration of the United States Court of Appeals for the Federal Circuit’s decision (“CAFC”) in Nippon Steel Corp. v. United States International Trade Commission, 494 F.3d 1371 (2007), and the CAFC mandate of September 17, 2007, reversing and vacating this court’s decision in Nippon Steel Corp. v. United States, 30
CIT _, 433 F. Supp. 2d 1336 (2006); holding that this court erred in concluding that the International Trade Commission’s (“ITC”) second remand determination in Grain-Oriented Silicon Electrical Steel From Italy and Japan, Invs. Nos. 701-TA-355 and 731-TA-659-660 (Review) (Second Remand), USITC Pub. 3680 (Mar. 2004) (“Second Remand Determination”) was not supported by substantial evidence; and reversing and vacating the ITC’s third remand determination in Grain-Oriented Silicon Electrical Steel From Italy and Japan, Invs. Nos. 701-TA-355 and 731-TA-659-660 (Review) (Third Remand) USITC Pub. 3798 (September 13, 2005) (“Third Remand Determination”), it is hereby
ORDERED, in accordance with the CAFC mandate, that the ITC’s Second Remand Determination is hereby SUSTAINED and its affirmative material injury determination reinstated; and it is further
ORDERED, that this action be, and hereby is, dismissed.